Citation Nr: 0810810	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected status post open reduction internal 
fixation (ORIF) of right olecranon fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status post ORIF of right hip and pelvic 
fracture.

3.  Entitlement to a compensable disability evaluation for 
status post fracture of the right 4th finger.  



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from December 1997 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran submitted evidence of having surgery to remove 
hardware from his service-connected status post ORIF of the 
right olecranon fracture in December 2005.  The evidence of 
record is not clear how long of a convalescent period was 
necessitated as a result of the surgery.  However, the fact 
of the surgery in this instance is sufficient to raise an 
inferred issue of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.30.  As that issue has not 
been developed or certified on appeal, it is referred to the 
RO for such further development as may be necessary.

The issues of entitlement to higher evaluations for status 
post ORIF of right olecranon fracture and status post ORIF of 
right hip and pelvic fracture are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals which are attributable to the 
veteran's injury of the right 4th finger are manifested by a 
full range of motion, without evidence of pain, weakness, 
lack of endurance, fatigue or incoordination with repetitive 
use.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
status post fracture of the right 4th finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5155, 
5227, 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  The veteran's claim for a higher evaluation 
for his disability of the right 4th finger is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran suffered an injury to his right 4th finger while 
playing basketball in January 2000.  The service medical 
records (SMRs) show a clinical impression of a nondisplaced, 
closed fracture of the proximal phalange.  However, x-rays at 
the time were interpreted as normal.  The veteran was treated 
with a cast and immobilization of the right 4th and 5th 
fingers.

The veteran's injury was noted by him on a Report of Medical 
History dated in January 2000.  The examiner indicated that 
there were no problems from the injury.  No residuals of the 
injury were noted on the veteran's separation physical 
examination in July 2003.  The SMRs show that the veteran is 
right hand dominant.

The veteran submitted his claim for VA disability 
compensation benefits in August 2003.  He was afforded a VA 
examination that same month.  The veteran gave a history of a 
fracture of the right 4th finger in service.  The examiner 
said the veteran denied any residual symptoms from the 
injury.  The examiner also said the veteran was able to tie 
his shoelaces, fasten buttons, and pick up a piece of paper 
and tear it without significant difficulty.  There was no 
evidence of swelling, effusion, abnormal movement or 
instability of the right 4th finger.  The range of motion was 
given as active distal interphalangeal (DIP) joint flexion to 
90 degrees, active proximal interphalangeal joint flexion to 
100 degrees, and metacarpal phalangeal (MP) joint flexion to 
90 degrees.  The examiner stated that the range of motion was 
not limited by pain, weakness, lack of endurance, or 
incoordination.  X-rays of the right hand were said to be 
negative.  The examiner said that there was no evidence of 
bony deformity or acute inflammatory changes of the finger.  
He said the range of motion was within normal limits and 
there were no significant functional limitations.  The 
examination diagnosis was status post right hand [sic] 
fracture, without residuals.

The veteran was granted service connection for status post 
fracture of the right 4th finger in September 2003.  He was 
given a noncompensable disability evaluation.  

The veteran submitted his notice of disagreement (NOD) in 
September 2004.  He said he disagreed with the rating 
decision in regard to his right elbow, right hip and pelvis, 
and right 4th finger.  He provided specific comments as to 
how he believed his right elbow and hip/pelvis disabilities 
were worse.  He made additional comments regarding those two 
disabilities at the time of his substantive appeal in 
September 2005.  However, the veteran did not express any 
comments regarding his right 4th finger.

The veteran was scheduled for a VA examination in September 
2006.  Information of record indicates that he failed to 
report for the examination.  The veteran did submit private 
treatment records from D. Chao, M.D., and the RO obtained 
additional records from Dr. Chao.  The records covered a 
period from September 2005 to October 2007.  The records 
related to treatment for the veteran's right elbow and 
hip/pelvis.  There was no mention of complaints or treatment 
for his right 4th finger. 

The veteran's status post fracture of the right 4th finger 
has been evaluated as noncompensable under Diagnostic Code 
5230 for disabilities involving limitation of motion for the 
4th or 5th finger of the hand.  38 C.F.R. § 4.71a (2007).  
Under Diagnostic Code 5230 a noncompensable evaluation is the 
only evaluation available, no matter the degree of limitation 
of motion, or whether it is for the major or minor hand.  
Thus the veteran is already receiving the maximum schedular 
disability evaluation allowed for limitation of motion of the 
right 4th finger.

The Board has also considered the veteran's disability under 
Diagnostic Code 5227, pertaining to ankylosis of the 4th or 
5th finger.  As with the limitation of motion criteria, a 
noncompensable disability evaluation is the maximum 
evaluation for ankylosis, whether it is favorable or 
unfavorable, and whether it is the major or minor hand.  Id.

A Note following the criteria for evaluating ankylosis of 
individual digits provides that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

Diagnostic Code 5155 provides for a 10 percent disability 
evaluation for amputation of the 4th finger without 
metacarpal resection, at the PIP joint, or proximal thereto.  
This applies to either the major or minor hand.  38 C.F.R. 
§ 4.71a.  

An evaluation for amputation is not warranted in this case.  
The evidence of record does not demonstrate any residual from 
the veteran's injury in service.  His SMRs noted that he had 
no residuals.  The August 2003 VA examination found no 
evidence of any significant functional limitation.  Although 
the examiner used the term "significant" it can be argued 
that the objective evidence demonstrates that there is no 
functional limitation given that there is no limitation of 
motion, pain, weakness, fatigue, or incoordination present 
and the veteran does not complain of any residuals.  

The Board has reviewed the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2007) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's affected right 4th finger.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, when a disability is 
assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, the 
objective evidence of record demonstrates that the veteran 
does no experience any of the above factors.

In this case, the veteran's noncompensable evaluation is the 
maximum schedular evaluation under limitation of motion of 
the 4th finger.  Therefore, there is no basis to consider the 
assignment of an increased evaluation under DeLuca or 
38 C.F.R. §§ 4.40 and 4.45.  

Finally, the Board finds that there is no showing that the 
veteran's finger disability reflects so exceptional or so 
unusual a disability picture as to warrant a compensable 
rating on an extra-schedular basis.  The condition is not 
productive of marked interference with employment, required 
frequent periods of hospitalization or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The veteran is challenging the initial evaluation assigned 
following the award of service connection for his disability 
involving the right 4th finger.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The veteran was provided notice in August 2003.  His 
claim was substantiated when service connection was granted, 
also in August 2003.  Thus, VA has satisfied its duty to 
provide notice under the law.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  His SMRs were obtained 
and associated with the claims folder.  He was afforded a VA 
examination.  He submitted private treatment records in 
support of his claim.  He elected to not have a hearing in 
his case.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.

The duty to assist may require VA to provide a thorough and 
contemporaneous medical examination where the evidence does 
not adequately reveal the current state of the veteran's 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board notes the veteran was last afforded a VA 
examination in August 2003.  However, there is no requirement 
for a new examination in this case.  

The veteran was granted service connection, and a 
noncompensable disability evaluation, for his right 4th 
finger disability based on his SMRs and the VA examination 
from August 2003.  No residuals of the injury were noted in 
the SMRs nor at the time of the VA examination.  The veteran 
has not provided any specific information of the presence of 
any residual, to include pain.  He has not alleged that his 
disability has increased beyond the evaluation assigned in 
August 2003 or that the evidence of record is not adequate to 
evaluate his level of disability.  See Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999 (No examination required in absence 
of evidence showing some increase in disability).  Further, 
the Court has held that the mere passage of time does not 
require that VA provide a new examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182 (2007).  


ORDER

Entitlement to a compensable disability evaluation for status 
post fracture of the right 4th finger is denied.


REMAND

The veteran suffered a fracture of the right olecranon and of 
the right hip and pelvis in a motor vehicle accident (MVA) in 
service.  Treatment for the injuries included surgical 
implantation of hardware.

The veteran submitted private treatment records from Dr. Chao 
that show the veteran had removal of hardware from the right 
ulna in December 2005.  The veteran was noted to be 
contemplating surgery for removal of a plate from his pelvic 
area at that time but did not have the surgery.  An entry 
from October 2007 again notes that the veteran contemplated 
surgical removal of the plate.  The wording of the entry was 
such that the surgery was likely to go ahead in the very near 
future.  Unfortunately, there were no additional medical 
records to indicate whether the veteran had the surgery.  

The veteran was last examined for his service-connected right 
olecranon and right hip/pelvis disabilities in August 2003.  
The Board notes that the veteran failed to report for a VA 
examination in September 2006.  However, he should be 
afforded another opportunity for an examination to provide a 
current assessment of his disabilities.  Any additional 
pertinent medical records should be obtained and associated 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his right olecranon and right 
hip/pelvis disabilities since August 
2003.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  

2.  The veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected right 
olecranon disability.  The claims folder 
must be made available to the examiner, 
in conjunction with the examination.  All 
necessary tests should be conducted which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

3.  The veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected 
right/pelvis disability.  The claims 
folder must be made available to the 
examiner, in conjunction with the 
examination.  All necessary tests should 
be conducted which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


